EXHIBIT 10.1

FUSE MEDICAL, INC.
2017 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD NOTICE

Fuse Medical, Inc. (the “Company”) hereby grants to you a Restricted Stock Award
(the “Award”) for shares of the Company's Common Stock under the Company's 2017
Equity Incentive Plan (the “Plan”).  The Award is subject to all the terms and
conditions set forth in this Restricted Stock Award Notice (the “Award Notice”)
and in the Restricted Stock Award Agreement and the Plan, which are attached to
and incorporated into the Award Notice in their entirety.

Participant:

_______________________

Grant Date:

_______________________

Vesting Commencement Date:

_______________________

Number of Shares Subject to the Award
(the “Shares”):

_______________________

Fair Market Value Per Share on Grant Date:

_______________________

Vesting Schedule:

100% of the Shares subject to the Award will vest and cease to be subject to
forfeiture (i) on the first anniversary of the Vesting Commencement Date or (ii)
in accordance with the vesting provisions of the Restricted Stock Award
Agreement attached to this Award Notice. .

Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, the Award Notice, the Restricted Stock Award Agreement and the
Plan.  You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersede all prior oral and
written agreements on the subject.

FUSE MEDICAL, INC.

 

___________________________________
Signature

By:


Title:

PARTICIPANT

 

___________________________________
Signature

_______________________

                

Taxpayer ID: ____________

 

Address:

□ Check Box if Not Legally Married

Attachments:
1.  Restricted Stock Award Agreement
2.  2017 Equity Incentive Plan

PARTICIPANT'S SPOUSE

___________________________________
Signature

Print Name: ______________________

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

FUSE MEDICAL, INC.

2017 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to your Restricted Stock Award Notice (the “Award Notice”) and this
Restricted Stock Award Agreement (this “Agreement”), Fuse Medical, Inc.
(the “Company”) has granted you a Restricted Stock Award (the “Award”) under its
2017 Equity Incentive Plan (the “Plan”) for the number of shares of the
Company's Common Stock indicated in your Award Notice.  Capitalized terms not
defined in this Agreement but defined in the Plan have the same definitions as
in the Plan.

The details of the Award are as follows:

1.

Vesting

 

(a) Vesting Generally. The Award will vest and no longer be subject to
forfeiture according to the vesting schedule set forth in the Award Notice (the
“Vesting Schedule”).  Shares subject to the portion of the Award that has vested
and is no longer subject to forfeiture according to the Vesting Schedule are
referred to herein as “Vested Shares.”  Shares subject to the portion of the
Award that has not vested and remains subject to forfeiture under the Vesting
Schedule are referred to herein as “Unvested Shares.”  The Unvested Shares will
vest (and to the extent so vested cease to be Unvested Shares remaining subject
to forfeiture) in accordance with the Vesting Schedule (the Unvested and Vested
Shares are collectively referred to herein as the “Shares”).

(b) Change in Control. In the event of a Change in Control, subject to the terms
of the Plan, the Award shall become immediately vested with respect to 100% of
the shares subject to the Award. The Company will take commercially reasonable
efforts to provide that acceleration of vesting and exercisability shall occur
in a manner and at a time which allows the Participant the ability to
participate in the Change in Control with respect to the shares of Common Stock
received.

(c)Listing on a National Securities Exchange. In the event that the Common Stock
is listed on a national securities exchange, subject to the terms of the Plan,
the Award shall become immediately vested and exercisable with respect to 100%
of the shares subject to the Award.

2.

Forfeiture of Unvested Shares upon Termination of Service; Consideration for
Award

 

2.1Unless the Plan Administrator determines otherwise prior to your Termination
of Service, all Unvested Shares will immediately be forfeited to the Company
upon your termination of Continuous Service (“Termination of Service”)

2.2 [RESERVED]

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

3.

Securities Law Compliance

 

3.1You represent and warrant that you (a) have been furnished with a copy of the
Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Shares, (b) have had the opportunity to ask questions
and receive answers concerning the information received about the Shares and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Shares and the Company.

3.2You hereby confirm that you have been informed that the offer and sale of the
Shares has not been registered under the Securities Act, or any state securities
laws pursuant to exemptions from registration.  You further confirm that you
understand that the reliance by the Company on such exemptions is predicated in
part on the truth and accuracy of the statements by you in this Agreement.

3.3You hereby represent and warrant that you are receiving the Shares for your
own account, for investment purposes only, and not with a view towards the
distribution or public offering of all or any part of the Shares.

3.4You hereby confirm that you understand that because the offer and sale of the
Shares has not been registered under the Securities Act, you must continue to
bear the economic risk of the investment for an indefinite period of time and
the Shares cannot be sold unless the resale of the Shares is subsequently
registered or an exemption from registration is available.

3.5You hereby agree that you will in no event sell or distribute all or any part
of the Shares unless (a) you comply with the provisions of this Agreement and
(b)(i) there is an effective registration statement under the Securities Act and
applicable state securities laws covering any such transaction involving the
Shares or (i) the Company receives an opinion of your legal counsel (concurred
in by legal counsel for the Company) stating that such transaction is exempt
from registration or, in the Company’s sole discretion, the Company otherwise
satisfies itself that such transaction is exempt from registration.  

3.6You hereby consent to the placing of a legend on your certificate(s) as set
forth in Section 8 and to the placing of a stop-transfer order on the books of
the Company and with any transfer agents against the Shares until the Shares may
be legally resold or distributed.

3.7You hereby confirm that you understand that at the present time Rule 144 of
the Securities and Exchange Commission (the “SEC”) may not be relied on for the
resale or distribution of the Shares by you.  You understand that the Company
has no obligation to you to register resale of the Shares with the SEC and has
not represented to you that it will so register the resale of the Shares.

3.8You hereby confirm that you have been advised, prior to your receiving of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any administrator under the Securities Act or any other
applicable securities act (the

--

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

“Acts”) and that the Shares have not been registered under any of the Acts and
therefore cannot be resold unless the resale is registered under the Acts or
unless an exemption from such registration is available.

3.9You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

4.

Transfer and Voting Restrictions

 

4.1Restrictions on Transfer of Unvested Shares.  Any sale, transfer, assignment,
pledge, encumbrance, hypothecation, conveyance in trust, gift, transfer by
bequest, devise or descent, or other transfer or disposition of any kind,
whether voluntary or by operation of law, directly or indirectly, of Unvested
Shares will be strictly prohibited and void.

4.2Restrictions on Transfer of Vested Shares.  Vested Shares may not be sold,
transferred, assigned, pledged, encumbered or otherwise disposed of in
contravention of the provisions of this Agreement without the prior consent of
the Plan Administrator.  If the Plan Administrator consents to such sale,
transfer, assignment, pledge, encumbrance or other disposal of the Vested
Shares, you agree to (a) pay the Company a transfer processing fee of $3,500 per
transaction (whereby transfers to separate transferees shall be deemed to be
separate transactions); (b) provide an opinion of your legal counsel and the
counsel of the transferee (concurred in by legal counsel for the Company)
stating that such transaction is exempt from registration under applicable
securities laws or, in the Company's sole discretion, the Company otherwise
satisfies itself that such transaction is exempt from registration under
applicable securities laws; (c) make such representations and warranties to the
Company as the Company may require; and (d) enter into such agreements related
to the transfer as the Company may require.  Such restrictions on transfer,
however, will not apply to a transfer to the Company in pledge as security for
any purchase money indebtedness incurred by you in connection with the
acquisition of the Vested Shares.  Such restrictions on transfer, however, will
not apply to a transfer to the Company in pledge as security for any
purchase‑money indebtedness incurred by you in connection with the acquisition
of the Vested Shares.

4.3Transferee Obligations.  Each person (other than the Company) to whom Vested
Shares are transferred must, as a condition precedent to the validity of such
transfer, (a) acknowledge in writing to the Company that such person is bound by
the provisions of this Agreement, to the same extent the Vested Shares would be
so subject if retained by you; (b) make such representations and warranties to
the Company as the Company may require; and (c) enter into such agreements
related to the transfer as the Company may require.

4.4Market Standoff.  In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the

--

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

Securities Act, you, or any transferee, agree not to sell, make any short sale
of, loan, hypothecate, pledge, grant any option for the purchase of, or
otherwise dispose of or transfer for value or otherwise agree to engage in any
of the foregoing transactions with respect to any Shares issued without the
prior written consent of the Company or its underwriters.  Such limitations will
be in effect for such period of time as may be requested by the Company or such
underwriters; provided, however, that in no event will such period exceed (a)
180 days after the effective date of the registration statement for such public
offering or (b) such longer period requested by the underwriters as is necessary
to comply with regulatory restrictions on the publication of research reports
(including, but not limited to, NYSE Rule 472 or FINRA Conduct Rule 2711, or any
successor rules).  

In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company's
outstanding Common Stock effected as a class without the Company's receipt of
consideration, any new, substituted or additional securities distributed with
respect to the Shares will be immediately subject to the provisions of this
Section 4.4, to the same extent the Shares are at such time covered by such
provisions.

In order to enforce the limitations of this Section 4.4, the Company may impose
stop-transfer instructions with respect to the Shares until the end of the
applicable standoff period.

5.

Section 83(b) Election for Award

 

You understand that under Section 83(a) of the Code, the excess of the Fair
Market Value of the Unvested Shares on the date the forfeiture restrictions
lapse over the purchase price, if any, paid for such Shares will be taxed, on
the date such forfeiture restrictions lapse, as ordinary income subject to
payroll and withholding tax and tax reporting, as applicable.  For this purpose,
the term “forfeiture restrictions” means the right of the Company to receive
back any Unvested Shares upon your Termination of Service.  You understand that
you may elect under Section 83(b) of the Code to be taxed at the time the
Unvested Shares are acquired, rather than when and as the Unvested Shares cease
to be subject to the forfeiture restrictions.  Such election (an “83(b)
Election”) must be filed with the Internal Revenue Service within 30 days from
the Grant Date of the Award.  Even if the Fair Market Value of the Unvested
Shares on the Grant Date equals the purchase price, if any, (and thus no tax is
payable), you must file the election within the 30‑day period to avoid the risk
of adverse tax consequences in the future.

You understand that there is a risk the Internal Revenue Service might challenge
the Company's determination of the Fair Market Value of the Shares, in which
case you may be deemed to have received more ordinary income than originally
estimated.  You also understand that (a) you will not be entitled to a deduction
for any ordinary income previously recognized as a result of the 83(b) Election
if the Unvested Shares are subsequently forfeited to the Company, and (b) the
83(b) Election may cause you to recognize more ordinary income than you would
have otherwise recognized if the Internal Revenue Service determines that the
value of the Unvested Shares on the date the Shares are transferred is

--

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

higher than the Fair Market Value of the Shares on that date as determined by
the Company and/or the value of the Unvested Shares subsequently declines.

THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B.  YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE
30‑DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE
FORFEITURE RESTRICTIONS LAPSE.  You further understand that an additional copy
of such election form should be filed with your federal income tax return for
the calendar year in which the date of this Agreement falls.  You acknowledge
that the foregoing is only a summary of the federal income tax laws that apply
to the receiving of the Unvested Shares under this Agreement and does not
purport to be complete.  YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED
YOU TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE,
THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU
MAY RESIDE, AND THE TAX CONSEQUENCES OF YOUR DEATH.

You agree to execute and deliver to the Company with this Agreement a copy of
the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
attached hereto as Exhibit A.  You further agree that you will execute and
deliver to the Company with this Agreement a copy of the 83(b) Election attached
hereto as Exhibit B if you choose to make such an election.

6.

[RESERVED]

 

7.

Legends

 

You understand and agree that the Shares are subject to forfeiture as well as
first refusal rights and other transfer restrictions as set forth in this
Agreement.  You understand that any certificate(s) representing the Shares will
bear legends in substantially the following form:

“The securities represented by this certificate are subject to certain
forfeiture restrictions, restrictions on public resale and transfer, rights held
by the issuer and/or its assignee(s) and may not be sold, assigned, transferred,
encumbered or in any way disposed of except as set forth in a restricted stock
award agreement between the issuer and the original purchaser of these shares, a
copy of which may be obtained at the principal office of the issuer.  Such
forfeiture and transfer restrictions and first refusal rights are binding on
transferees of these shares.”

“The offer and sale of the securities represented by this certificate has not
been registered under the Securities Act of 1933, as amended (the “Act”), or
under applicable state securities laws.  These securities are subject to
restrictions on transferability and resale and may not be transferred or resold
except as permitted under the Act and applicable state securities laws, pursuant
to registration or exemption therefrom.  Investors should be aware that they may
be required to bear the financial risks of this investment for an indefinite

--

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

period of time.  The issuer of these securities may require an opinion of
counsel in form and substance satisfactory to the issuer to the effect that the
proposed transfer or resale is in compliance with the Act and any applicable
state securities laws.”

8.

Assignment Separate From Certificate; Book Entry Registration of Shares

 

8.1The stock certificate(s) representing the Shares will be retained by the
Company until the Shares are no longer subject to forfeiture.  If any portion of
the Shares is forfeited, the forfeited Shares will be transferred to the
Company.  The Stock Power and Assignment Separate from Certificate attached as
Exhibit C will be used to effect the transfer in the event of
forfeiture.  Please do not fill in any blanks other than the signature line(s)
in the Stock Power and Assignment Separate from Certificate.  The purpose of
this assignment is to enable the Company to exercise its rights without
requiring additional signatures from you.

8.2The Company may issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name in which case the applicable
restrictions will be noted in the records of the Company's transfer agent in the
book entry system.

9.

Stop‑Transfer Notices

 

You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop‑transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.  The Company will not be required to
(a) transfer on its books any Shares that have been sold or transferred in
violation of the provisions of this Agreement or (b) treat as the owner of the
Shares, or otherwise accord voting, dividend or liquidation rights to, any
transferee to whom the Shares have been transferred in contravention of this
Agreement.

10.

Independent Tax Advice

 

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Shares may be complicated.  These tax consequences will
depend, in part, on your specific situation and may also depend on other
variables not within the control of the Company.  You are aware that you should
consult a competent and independent tax advisor for a full understanding of the
specific tax consequences to you of receiving or disposing of the Shares.  Prior
to executing the Award Notice, you either have consulted with a competent tax
advisor independent of the Company to obtain tax advice concerning the receiving
or disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.

11.

Withholding and Disposition of Shares

 

As a condition to the removal of forfeiture restrictions from your Vested
Shares, you agree to make arrangements satisfactory to the Company for the
payment of any federal, state,

--

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

local or foreign withholding tax obligations that arise either upon receiving of
the Shares or as the forfeiture restrictions on any Shares
lapse.  Notwithstanding the previous sentence, you acknowledge and agree that
the Company and any Related Company have the right to deduct from payments of
any kind otherwise due to you any federal, state or local taxes of any kind
required by law to be withheld with respect the Award.

14.

General Provisions

 

14.1Assignment.  The Company may assign its forfeiture and/or, first refusal
and/or repurchase rights at any time, whether or not such rights are then
exercisable, to any person or entity selected by the Company's Board of
Directors, including, without limitation, one or more of the Company's
stockholders.

14.2Notices.  Any notice required in connection with (a) the Company's
forfeiture and first refusal rights or (b) the disposition of any Shares covered
thereby will be given in writing and will be deemed effective upon personal
delivery or upon deposit in the U.S. mail, registered or certified, postage
prepaid and addressed to the party entitled to such notice at the address
indicated in this Agreement or at such other address as such party may designate
by ten (10) days' advance written notice under this Section 14.2 to all other
parties to this Agreement.

14.3No Waiver.  No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

14.4[Reserved].  

14.5Undertaking.  You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Shares pursuant to the express
provisions of this Agreement.

14.6Agreement Is Entire Contract.  This Agreement and the Award Notice
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede all prior oral and written agreements on the
subject.  This Agreement and the Award Notice are made pursuant to the
provisions of the Plan and will in all respects be construed in conformity with
the express terms and provisions of the Plan.  

14.7Successors and Assigns.  The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

14.8No Employment or Service Contract.  Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a Related Company,
to

--

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

terminate your employment or services on behalf of the Company, for any reason,
with or without Cause.

14.9Stockholder of Record.  You will be recorded as a stockholder of the Company
and will have, subject to the provisions of this Agreement and the Plan, all the
rights of a stockholder with respect to the Shares.  

14.10Counterparts.  The Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.

14.11Governing Law.  To the extent not otherwise governed by the laws of the
United States, this Agreement will be construed and administered in accordance
with and governed by the laws of the State of Texas without giving effect to
principles of conflicts of law.

 

 

 

 

--

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

EXHIBIT A

ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING SECTION 83(b) ELECTION

The undersigned, a recipient of Restricted Stock Award shares of Common Stock of
Fuse Medical, Inc., a Delaware corporation (the “Company”), pursuant to a
restricted stock award granted pursuant to the Company's 2017 Equity Incentive
Plan (the “Plan”), hereby states as follows:

1.The undersigned acknowledges receipt of a copy of the Plan relating to the
offering of such shares.  The undersigned has carefully reviewed the Plan and
the Restricted Stock Award Notice and Restricted Stock Award Agreement pursuant
to which the award was granted.

2.The undersigned either (check and complete as applicable):

 

(a)

has consulted, and has been fully advised by, the undersigned's own tax advisor,
________________________, whose business address is _________________________,
regarding the federal, state and local tax consequences of receiving shares
under the Plan, and particularly regarding the advisability of making an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), and pursuant to the corresponding provisions, if any, of
applicable state law, or

(b) ___ has knowingly chosen not to consult such a tax advisor.

3.The undersigned hereby states that the undersigned has decided (check as
applicable)

(a) ___ to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned's executed Restricted
Stock Award Notice, an executed form entitled “Election Under Section 83(b) of
the Internal Revenue Code of 1986”, or

 

(b)

not to make an election pursuant to Section 83(b) of the Code.

4.Neither the Company nor any affiliate or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned's receipt of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.

 

 

 

Dated:

 

 

Dated:

 

 

 

 

 

 

 

 

Signature of Participant

 

 

Signature of Spouse

 

______________________

Spouse's Printed Name

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

EXHIBIT B

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer's gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer's receipt of the property described below:

1.

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:  _______________________

NAME OF SPOUSE:  _______________________

ADDRESS: _______________________
_______________________

IDENTIFICATION NO. OF TAXPAYER:  

IDENTIFICATION NO. OF SPOUSE:  

TAXABLE YEAR:  _______

2.

The property with respect to which the election is made is described as
follows:  _____shares of the Restricted Common Stock of Fuse Medical, Inc., a
Delaware corporation (the “Company”).

3.

The date on which the property was transferred is:  _______________________

4.

The property is subject to the following restrictions:

The property is subject to a right pursuant to which taxpayer forfeits the
rights in and to the shares if for any reason taxpayer's service with the
Company is terminated.  The forfeiture right lapses on the one year anniversary
period ending on _______________________.

5.

The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $_______________________

6.

The amount (if any) paid for such property is:  $______________

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above‑described property.  The undersigned is the person performing the services
in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated:


Dated:

 

Recipient

 

Recipient's Spouse

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

DISTRIBUTION OF COPIES

1.

File original with the Internal Revenue Service Center where the taxpayer's
income tax return will be filed.  Filing must be made by no later than 30 days
after the date the property was transferred.

2.

Attach one copy to the taxpayer's income tax return for the taxable year in
which the property was transferred.

3.

Mail one copy to the Company at the following address:


FUSE MEDICAL, INC.

C/O OFFICE OF CHIEF FINANCIAL OFFICER

1565 NORTH CENTRAL EXPRESSWAY, SUITE 220

RICHARDSON, TEXAS 75080

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1

EXHIBIT C

STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
dated as of _______________________ the undersigned hereby sells, assigns and
transfers unto _______________________ shares of the Common Stock of Fuse
Medical, Inc., a Delaware corporation, standing in the undersigned's name on the
books of said corporation represented by Certificate No. _______ delivered
herewith, and does hereby irrevocably constitute the Secretary of said
corporation as attorney‑in‑fact, with full power of substitution, to transfer
said stock on the books of said corporation.

Dated: _______________________

 

Signature:

Please print name: _______________________

 

Spouse's signature, if any:

Please print name: _______________________

 

Please see Section 8 of the Restricted Stock Award Agreement for information on
completing this form.

 

 